Citation Nr: 0121055	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  01-04 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for purposes of burial allowance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

The veteran served on active duty from March 1942 to 
October 1945.  He died on February [redacted], 2000.  The appellant 
is the veteran's brother.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision which 
denied, amongst other issues, entitlement to service 
connection for the cause of the veteran's death.  

The veteran had filed an informal claim for increased 
evaluation of his service-connected right knee disability, 
and seeking entitlement to secondary service-connection for a 
left knee disability and a right ankle disability in October 
1999.  The appellant herein filed a claim for accrued 
benefits in June 2000, accompanied by his notice of 
disagreement with the denial of service-connected burial 
benefits.  His contention is that the veteran's service-
connected right knee disorder had become worse, and that it 
caused a fall, as a result of which the veteran developed 
pneumonia.  The RO denied the claim for accrued benefits by 
letter dated August 11, 2000.  There is no rating on that 
issue in the claims file.  

In the appellant's substantive appeal (April 2001), he 
referred to his notice of disagreement and reiterated his 
claim that the veteran's service-connected knee disability 
contributed to his death.  This statement is timely to 
express disagreement with the denial of accrued benefits, and 
the appellant should be provided a statement of the case on 
this issue.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the 
RO, an appeal has been initiated, and the RO must issue a 
statement of the case, and the Board must remand that issue 
to the RO for that purpose.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Before issuing the statement of the case on this issue, the 
RO should assure that it has reviewed the evidence in the 
file at the date of the veteran's death, to include evidence 
deemed to be in the file on the date of death (see M21-1, 
Part VI, Paragraph 5.06 c, Change 78 (March 21, 2001)).  
Prepare a rating decision on the accrued benefits claim as to 
those issues the veteran had raised prior to his death and 
that had not yet been adjudicated.  If the determination is 
adverse to the appellant, issue a statement of the case and 
give him an appropriate period to respond.  Remind him that 
an appeal must be filed, and of the time limit within which 
it must be filed, in order to secure appellate review of this 
issue.

Additional development is also required in connection with 
the claim for burial benefits in order to fulfill the 
Department's duty to notify and assist the appellant with 
this claim.  See 38 U.S.C.A. § 5103, 5103A (West Supp. 2001).

The appellant claims, in essence, that the veteran sustained 
a fall as a result of weakness and instability of his 
service-connected right knee.  This fall, according to the 
appellant, resulted in the veteran lying on a cold floor 
overnight, and further resulted in the veteran developing 
pneumonia, which ultimately led to his death.  

The appellant claims that he submitted sworn lay statements 
from his other siblings as to the circumstances surrounding 
his brother's death.  These statements are not associated 
with the claims folder.  They should be obtained and reviewed 
prior to final adjudication of the claim.  

Additionally, a review of the record reveals that the veteran 
died in a VA hospital.  The appellant indicated that the 
veteran fell at his home, was hospitalized at the VA, was 
placed in a nursing home (Hanceville) on a VA contract, fell 
again, and was rehospitalized at the VA hospital where he 
later died of pneumonia.  None of these records were 
associated with the claims folder.  VA treatment records are 
considered to be constructively included within the record, 
and must be acquired if material to an issue on appeal.  
Therefore, in the instant claim, it is necessary to obtain 
the aforementioned medical records, if they exist, prior to a 
final decision in this case.  See Dunn v. West, 11 Vet. App. 
462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).   

VA has a duty to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
Additionally, VA also has a duty to obtain a medical opinion 
when such opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(b),(d) (West Supp. 2001).  
The records of treatment at the nursing home where the 
veteran was treated on VA contract should also be obtained 
prior to final adjudication.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  After obtaining the appropriate 
release of information from the 
appellant, the RO should request the 
veteran's nursing home treatment records 
from Hanceville Nursing Home beginning in 
January 2000 and associate them with the 
claims folder.  If any request is 
unsuccessful, notify the appellant in 
accordance with 38 U.S.C.A. § 5103A(b) 
(West Supp. 2001).

Tell the appellant that the sworn 
statements (from his brother and sister) 
that he referenced in his substantive 
appeal are not of record.  If he has 
copies of those statements and wishes to 
present them in evidence, he should do 
so.  Give him an appropriate period to 
present that evidence.

2.  The RO should obtain all VA 
outpatient treatment records from the VA 
clinic in Huntsville, Alabama, from 
October 1998 to the date of the veteran's 
death and all VA inpatient treatment 
records and nurses notes from October 
1999 to the date of the veteran's death.  

3.  Review the claims file and adjudicate 
the appellant's claim for accrued 
benefits based on the veteran's claim for 
increase and service connection filed in 
October 1999, and considering evidence in 
file or deemed in file at the date of 
death.  Prepare a rating decision on that 
issue.  If the decision is adverse to the 
appellant, provide him and his 
representative a statement of the case, 
and allow an appropriate time to respond.  
Thereafter, this issue is to be returned 
to the Board only if a timely and 
adequate substantive appeal is filed.

4.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.


5.  After the treatment records have been 
obtained and associated with the claims 
folder, a VA examiner should review the 
veteran's claims folder and be asked to 
state a medical opinion as to the 
etiology of the veteran's sepsis and 
pneumonia.  In particular, the examiner 
should be asked to determine whether it 
is at least as likely as not that the 
veteran developed pneumonia because of a 
fall.  If so, the examiner should be 
asked whether the medical evidence 
establishes the cause of the fall.  The 
medical rationale for any opinion given 
should be stated.

6.  Readjudicate the claim for service-
connected burial benefits.  If the claim 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


